Case 18-15460-jkf   Doc 70   Filed 03/26/19 Entered 03/26/19 09:42:39   Desc Main
                             Document      Page 1 of 6
Case 18-15460-jkf   Doc 70   Filed 03/26/19 Entered 03/26/19 09:42:39   Desc Main
                             Document      Page 2 of 6
Case 18-15460-jkf   Doc 70   Filed 03/26/19 Entered 03/26/19 09:42:39   Desc Main
                             Document      Page 3 of 6
Case 18-15460-jkf   Doc 70   Filed 03/26/19 Entered 03/26/19 09:42:39   Desc Main
                             Document      Page 4 of 6
Case 18-15460-jkf   Doc 70   Filed 03/26/19 Entered 03/26/19 09:42:39   Desc Main
                             Document      Page 5 of 6
Case 18-15460-jkf   Doc 70   Filed 03/26/19 Entered 03/26/19 09:42:39   Desc Main
                             Document      Page 6 of 6
